Citation Nr: 0003390	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  99-25 083	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on May 30, 1997; a notice of disagreement 
was received by VA after November 18, 1988; and the veteran 
retained an attorney in November 1997, within one year of the 
date of the Board's decision.

2.  On November 17, 1997, the veteran and his attorney 
entered into a contingent attorney fee agreement, which 
provided that 20 percent of past-due benefits were to be paid 
by the VA to the veteran's attorney.  

3.  A September 1999 Board decision granted an increase in 
disability compensation for service-connected chronic 
subluxation of the left shoulder, post-operative, from 20 to 
30 percent, effective from April 1995, that decision was 
effectuated by the RO later that month, and these 
determinations resulted in past-due benefits being payable to 
the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the November 
1997, attorney fee agreement, for the receipt of additional 
compensation for service-connected chronic subluxation of the 
left shoulder, post-operative, for the period of time between 
April 10, 1995, and September 9, 1999, have been met.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on May 30, 1997, 
denying an evaluation in excess of 20 percent for chronic 
subluxation of the left shoulder, post-operative.  
Thereafter, on November 17, 1997, the veteran and his 
attorney entered into an attorney fee agreement to represent 
the veteran in his claim for VA benefits denied in the May 
1997 Board decision.  At that time, the veteran was appealing 
the denial of this claim to the United States Court of 
Appeals for Veterans Claims (Court).  The attorney fee 
agreement called for the attorney to be paid on a contingent 
basis 20 percent of any past-due benefits directly by the VA.  

In April 1998, the Court issued an Order granting a Joint 
Motion submitted on behalf of the Secretary and the veteran 
to vacate the Board decision and to remand the case to the 
Board.  In August 1998, the Board issued a decision remanding 
the case to the RO for development consistent with the Court 
decision.  Following the submission of additional evidence 
and additional examination of the veteran, the RO continued 
the denial of an increased evaluation and returned the case 
to the Board.  In a decision issued September 9, 1999, the 
Board granted an increased evaluation to 30 percent for the 
left shoulder disability.  The RO effectuated the Board's 
decision in a September 18, 1999, rating action.  Thereafter, 
by letter dated September 28, 1999, the veteran and his 
attorney were informed that past-due benefits resulting from 
this award had been computed as $5018.00, and that $1003.60, 
or twenty percent of the past-due benefits, had been withheld 
as the maximum attorney fee payable, pending a determination 
by the Board as to the issue of attorney fees.  

Based on this evidence, the Board finds that the November 17, 
1997, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision received in October 1995, thus after 
November 18, 1988, and documentation reflecting the retention 
of counsel within one year of the Board's decision.  
Therefore, all of the statutory criteria for payment of 
attorney's fees directly by VA out of past-due benefits have 
been met.  See 38 U.S.C.A. § 5904(d).

Also, the basic requirements have been met because the total 
fee (excluding expenses) required in the agreement does not 
exceed 20 percent of the total amount of past-due benefits 
awarded, the amount of the fee is contingent on whether the 
claim is resolved in a manner favorable to the veteran, and, 
as reflected in the RO's September 1999 letter, the award of 
past-due benefits resulted in payment to the veteran from 
which a fee may be deducted.  See 38 C.F.R. § 20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is, on its face, neither excessive nor 
unreasonable.  See Matter of Fee Agreement of Smith, 4 Vet. 
App. at 492.  

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits relating to 
the grant of increased compensation from 20 to 30 percent for 
chronic subluxation of the left shoulder, post-operative, are 
met concerning the past-due benefits.  Past-due benefits is 
defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of increased 
compensation for chronic subluxation of the left shoulder, 
post-operative, that accrued between the effective date of 
the award, i.e., April 10, 1995, and the date of the grant of 
the benefit by the Board, i.e., September 9, 1999.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
of the award for increased compensation from 20 to 30 
percent, accrued between those two dates.  See 38 C.F.R. 
§ 20.609(h)(3)(i) (1999).  Payment of monetary benefits 
based, as here, on an award of increased compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from May 1, 1995, as the veteran and 
his attorney were advised by the previously noted 
correspondence from the RO.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of increased disability compensation 
for service connected chronic subluxation of the left 
shoulder, post-operative, from 20 to 30 percent, from the 
effective date of April 10, 1995, to September 9, 1999.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


